BETTS, District Judge.
This was a suit for the recovery of the wages of a seaman. It is alleged by the libellant that he shipped on board the sloop Searle W. Jacobs in December, 1S45, in Cherry Stone, in the state of Virginia, on a voyage thence to the port of New-York, at the rate of $20 per month. He claims the sum of $72.70. After due and legal proceedings, the vessel was sued and sold on the 14th of October, under a claim for supplies furnished the vessel to the amount of $368 59, and the proceeds are now in court. In his libel, which is sworn to, the libellant says, “he hired at the rate of $25 per month, as will more fully appear by the shipping articles signed by him, in which the contract is fully set forth, and prays that it may be produced.” To make out his claim he produces a nondescript instrument of writing purporting to be signed by David Van Wagner, captain of the vessel, from which it appears that he is to have $20 per month for wages on board of the sloop. He proves by another witness that he was on board the sloop, and that his wages are worth that amount. The evidence is however quite indefinite. Elijah Chace, master of the steamer Henry Clay, introduced by the defence, says he has sailed for seven years from Cherry Stone, in Virginia; that it is quite a small place; that he is well acquainted there, and he never knew the libellant He also testifies that he knew Van Wagner very well, and thinks he could not write. He further stated that this was a little fishing smack, not over thirty tons. The highest price given at Cherry Stone for first rate men is $12 per month; masters get $18, ordinary hands $10; his vessel, the Henry Clay, is 52 tons; he pays hands from $7 to $12; he himself gets $18 per month; the highest price pilots on the Chesapeake get is from $10 to $12. It is a significant fact that the libel was prepared by a party not a proctor of this court. A claim presented under such suspicious circumstances, the demand grossly exaggerated, and aided by the former master of the vessel, appears in such a questionable shape as to call for the most rigid scrutiny on the part of the court. If allowed, it is to deprive an honest creditor, who had furnished supplies for the vessel, of a portion of the sum that is due. The libellant must make out under the circumstances more than a prima facie case, and having failed to do so, I shall order the libel dismissed with costs.